DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 15 (Currently Amended):  The method of claim [[14]] 12, wherein blending, by the one or more processors, the one or more pixels of the first blended frame with the one or more pixels of the third frame comprises:
	blending, by the one or more processors, a first pixel of the one or more blended pixels of the first blended frame with a corresponding first pixel of the one or more pixels of the third frame to produce a first blended pixel of the second blended frame.

Allowable Subject Matter
Claims 1-2, 4-13, 15-21, 25-28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 25, Nash (US 2018/0096487), the closest prior art, teaches blending images when a camera transitions from a first mode to a second mode.  However, the processor 112 is the only element that can read on the claimed processor.  Therefore, output frame 5 can no longer read on the first frame as it is not received by the processor as claimed.  Rather, output frame 5 is output by the processor 112 in Nash.

Regarding claims 2, 4-11, 13, 15-21, 26-28, and 30, they depend from one of claims 1, 12, and 25, and are therefore allowable for the same reasons as stated above (see claims 1, 12, and 25).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/6/2022